Citation Nr: 0107891	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the dorsal spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the RO.

During the course of the present appeal, the veteran has 
advanced arguments to the effect that he is entitled to VA 
compensation for disorders affecting his entire spine, to 
include arthritis.  The record shows that he is currently 
service connected for residuals of an injury to his dorsal 
(thoracic) spine only, however, and that claims of service 
connection for disorders of his cervical and lumbar spine 
were previously denied by the Board in February 1996.  If he 
wishes to file an application to reopen the matter of his 
entitlement to service connection for disorders of his 
cervical and/or lumbar spine, see 38 U.S.C.A. § 5108 (West 
1991), he or his representative should make that clear so 
that appropriate action can be taken by the RO.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to 

ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claim to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
records reflecting treatment the veteran may have received 
for his back at a facility other than the VA Medical Center 
(VAMC) in Salisbury, North Carolina, as referred to in the 
report of an October 1998 VA examination (indicating that the 
veteran reported having been treated "elsewhere"); copies 
of any reports pertaining to the planned visit to his 
physician in December 1999, as referred to in an August 1999 
facsimile transmission from the United States House of 
Representatives; and copies of any records reflecting VA 
treatment he may have received for his back since the time 
that records of such treatment were last procured, as 
referred to in a Report of Contact/Congressional Inquiry 
Worksheet, dated in May 1999 (wherein it was noted that the 
veteran had reported that more records were available at the 
VAMC).  The action should also include affording the veteran 
another medical examination.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of any records reflecting 
treatment the veteran may have received 
for his back at a facility 

other than the VAMC in Salisbury, North 
Carolina, as referred to in the report 
of an October 1998 VA examination 
(indicating that the veteran reported 
having been treated "elsewhere"); 
copies of any reports pertaining to the 
planned visit to his physician in 
December 1999, as referred to in an 
August 1999 facsimile transmission from 
the United States House of 
Representatives; and copies of any 
records reflecting VA treatment he may 
have received for his back since the 
time that records of such treatment were 
last procured, as referred to in a 
Report of Contact/Congressional Inquiry 
Worksheet, dated in May 1999 (wherein it 
was noted that the veteran had reported 
that more records were available at the 
VAMC).

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo another examination of 
his spine.  The examining physician 
should review the claims folder in 
connection with the examination.  The 
examiner should indicate whether the 
spine is ankylosed and, if so, whether 
it is ankylosed in a favorable or 
unfavorable position.  The examiner 
should also indicate whether there is 
evidence of any involvement of the 
spinal cord as a result of the service-
related injury, and whether the injury 
has resulted in any abnormal mobility 
that requires the use of a neck brace 
(jury mast).  The examiner should 
further offer an opinion as to whether 
the disability of the dorsal spine 
causes the veteran to be bedridden, or 
requires the use of long leg braces.


3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claim here in question.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


